Case 2:18-cv-03007-JS-AKT Document 317 Filed 07/16/20 Page 1 of 3 PageID #: 2714




                                                                        Scott I. Mendelsohn, Esq.
                                                                       Direct dial: (914) 872-7385
                                                               scott.mendelsohn@wilsonelser.com
 July 16, 2020

 VIA ECF

 Hon. Joanna Seybert
 United States District Judge
 Eastern District of New York
 Alfonse M. D’Amato Federal Building
 United States District Court
 100 Federal Plaza
 Central Islip, New York 11722

 Re:     Joseph Jackson v. Nassau County, The Incorporated Village of Freeport, Detective
         Robert Dempsey, Detective Gary Abbondandelo, Detective John M. Holland, Detective
         Michael Herts, Detective Martin Alger, Police Officer Robert Melendez, Detective
         Walter Swenson, Detective Anthony Kosier, Detective Dan Severin, Dora Mullen, as
         Administrator of the Estate of Jerl Mullen, Jane Doe, as Administrator of the Estate of
         Arthur Zimmer, and John and Jane Doe 1 through 20; Docket No. 18-cv-3007 (JS)(AKT)

 Dear Judge Seybert:

 We represent the County Defendants in this federal civil rights action where plaintiff alleges that
 he was deprived of a fair trial, inter alia, because the prosecution failed to produce certain Brady
 material. After an investigation by the Conviction Integrity Unit of the District Attorney’s
 Office, that office moved to vacate the conviction based on the alleged Brady violation. Plaintiff
 argues in opposition to the County’s motion to dismiss that the County is bound by the District
 Attorney’s position and legal conclusions because the District Attorney is a County employee.
 Based on material admissions against Plaintiff’s interests, made in a recent filing in the New
 York State Court of Claims, which contradict those arguments made in plaintiff’s opposition to
 the County Defendants’ motion to dismiss (D.E. 301) (“Opposition”), we write to request
 permission to amend the County Defendants’ Reply Memorandum of Law in Further Support of
 their Motion to Dismiss Plaintiff’s Second-Amended Complaint (D.E. 308) (“Reply”) to include
 a reference to these publicly filed documents of which the Court may take judicial notice.




 8351330v.1
Case 2:18-cv-03007-JS-AKT Document 317 Filed 07/16/20 Page 2 of 3 PageID #: 2715
 Hon. Joanna Seybert
 July 16, 2020                                          Page 2

 Plaintiff argued in the Opposition that the County Defendants should be equitably barred from
 arguing that there was no Brady violation in the State court criminal proceeding because the
 §440.10 motion filed in Nassau County Supreme Court (“440 Motion”), which resulted in the
 vacatur of plaintiff’s murder conviction, constitutes admissions made by the County.1 On July 8,
 2020, subsequent to the filing of the Opposition and the Reply, plaintiff filed an affirmation in
 his New York State Court of Claims action in opposition to the State’s motion to dismiss (“Court
 of Claims Affirmation”). In direct contradiction to the equitable estoppel argument that plaintiff
 made in his Opposition here, in the Court of Claims Affirmation, plaintiff’s counsel repeatedly
 admitted that the 440 Motion was authored and presented by New York State, not Nassau
 County.2 Based on plaintiff’s recent filing, the County Defendants now request to amend their
 Reply to refer to that public filing and argue that plaintiff’s admissions made in the Court of
 Claims Affirmation are in accord with the standards of law cited in the Reply. (D.E. 308, pg. 10-
 11).

 Specifically, the entirety of plaintiff’s argument supporting estoppel on the Brady issue rests on
 attributing the statements contained within the 440 Motion, signed by Assistant District Attorney
 Anania, to the County and seeking to bind the County to those statements in this action. For
 example, plaintiff stated in the Opposition that “Ms. Anania’s affidavit and memorandum of law,
 submitted on behalf of the County . . . contain factual and legal representations that support
 plaintiff’s claims in the instant civil action, including that the evidence was material and
 suppressed, that it conflicts with the statements of [a key eye witness] and that the suppression
 violated plaintiff’s due process rights.” D.E. 301, pg. 5 (emphasis added). The plaintiff also
 referred to the 440 Motion as the “County’s 440 motion.” Id. at pg. 6. The County Defendants
 argued in its Reply, and cited applicable case law, that the 440 Motion, and its contents, are not
 attributable to the County, but rather were attributable to the State (D.E. 308, pg. 10-11); i.e., the
 very position that plaintiff has now taken in his Court of Claims Affirmation.

 Indeed, in direct contrast to his position taken in his Opposition here (and agreeing with the
 County Defendants’ position in his Court of Claims Affirmation), plaintiff asks the Court of
 Claims to attribute the statements in the 440 Motion to the State, not the County. Plaintiff writes,
 “As the State must concede, this case is distinguishable from those cited by movant inasmuch as
 the underlying 440 Motion in this case was presented by the State itself; the State’s findings of
 fact thus constitute informal judicial admissions.” Court of Claims Affirmation ¶12 (emphasis
 added). The plaintiff continued, “Under the unusually deferential arrangement in this case, the
 prosecutor, speaking on behalf of the State, functioned as both advocate of vacatur and arbiter of
 the terms of dismissal, disclosing only those facts it deemed appropriate.” Id. at ¶15 (emphasis
 added). Moreover, in the Court of Claims Affirmation the plaintiff refers to the 440 Motion as
 the “State’s own 440 motion.” Id. at ¶27.

 It is now clear that the plaintiff agrees with the County Defendants that the 440 Motion is
 attributable to the State and not the County. Based on this very recent admission, plaintiff’s


 1
   The affirmation in support of the 440 Motion is Exhibit 1 to plaintiff’s Opposition (D.E. 302-1) and a copy of the
 440 Motion Memorandum of Law is Exhibit 2 to plaintiff’s Opposition (D.E. 302-2).
 2
   The Court of Claims Affirmation is annexed hereto as Exhibit A.




 8351330v.1
Case 2:18-cv-03007-JS-AKT Document 317 Filed 07/16/20 Page 3 of 3 PageID #: 2716
 Hon. Joanna Seybert
 July 16, 2020                                           Page 3

 argument that the County Defendants should be equitably barred from contending that there was
 no Brady violation must be rejected.3

 In light of these new relevant facts, the County Defendants respectfully request the opportunity
 to amend their Reply accordingly.

 Respectfully submitted,

 WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP

 /S/

 Scott I. Mendelsohn

 Attachments

 Cc w/ attachments: All Counsel of Record (via ECF)




 3
   Even though it might be premature to raise this at this juncture, whatever opinion the District Attorney expressed,
 is irrelevant to the Brady issue and inadmissible at trial as this Court would be the ultimate arbiter of whether or not
 there was a violation. See Nnodimele v. Derienzo, 2016 U.S. Dist. LEXIS 83357, *36-39 (E.D.N.Y. June 27, 2016).




 8351330v.1
